DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The response, filed 12/16/2021, is entered. Claims 22-24 are added. Claims 1-24 are pending. Applicant’s arguments regarding claims 1-24 have been fully considered and are unpersuasive. Specifically, the prior art of record fails to teach of render obvious a dielectric film independently disposed on the electrode surface of each of the plurality of electrodes, in conjunction with the remaining claim limitations.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensor device comprising a dielectric film independently disposed on the electrode surface of each of the plurality of fixed electrodes, in conjunction with the remaining claim limitations.
Regarding claims 2-9, 19, and 22: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 10: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensor module for measuring pressure, the pressure sensor module comprising comprising a dielectric film independently disposed on the electrode surface of each of the plurality of fixed electrodes, in conjunction with the remaining claim limitations.
Regarding claims 11-17, 20, and 23: These claims are allowable due to at least their dependency on claim 10.
Regarding claim 18: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensor device comprising a dielectric film independently disposed on the electrode surface of each of the plurality of fixed electrodes, in conjunction with the remaining claim limitations.
Regarding claims 21 and 24: These claims are allowable due to at least their dependency on claim 18.
     It is known to use a dielectric film independently disposed on the electrode surface of each of a plurality of fixed electrodes when: 1) the electrodes are stacked in a vertical direction; and 2) the electrodes are each part of a separate or semi-separate measurement section which has its own membrane/diaphragm. It is known to dispose a single dielectric film across multiple fixed electrodes. The prior art fails to anticipate or render obvious a dielectric film independently disposed on the electrode surface of each of a plurality of fixed electrodes in a device such as that claimed in the instant independent claims. Specifically, the claims require the plurality of fixed electrodes to all be associated with a single membrane and said electrodes to be disposed in a direction from a center of the membrane toward an outer portion thereof. Further, the membrane must be configured to come into direct physical contact with the dielectric film. Since “the dielectric film” is independently disposed on each of the fixed electrodes, the membrane must be configured to come into direct physical contact with each of the independent dielectric films of each of the fixed electrodes. Lastly, it is noted that the examiner interprets “a dielectric film independently disposed on the electrode surface of each of the plurality of fixed electrodes” as requiring that each of the electrode’s dielectric films are separate and not connected or forming an integral element at any point. This is shown in instant FIG. 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856